Citation Nr: 0410613	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to June 1952.  
He died in October 1996.  The appellant has been recognized as the 
veteran's surviving spouse.  

This issue of entitlement to service connection for the cause of 
the veteran's death comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This issue was originally before the Board in April 2003 at which 
time it was remanded to afford the appellant a travel Board 
hearing.  The appellant testified at a travel Board hearing before 
the undersigned in August 2003.  

For reasons explained below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on her 
part.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In reviewing the record 
the Board is unable to find that the appellant has been furnished 
proper VCAA notice with regard to her appeals.  The United States 
Court of Appeals for Veterans Claims (Court) has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Huston v. Principi, 17 Vet. App. 195, 202 (2003).  

Additionally, the appellant testified at the August 2003 Board 
hearing that the veteran received medical treatment at certain VA 
facilities after service.  She mentioned treatment in about 1963 
at the Durham VA Medical Center.  Records showing hospital 
treatment at that facility in 1967 are of record, but no earlier 
records.  Although not entirely clear, it appears that the 
appellant may have been claiming treatment at a VA medical 
facility in New York.  In view of the need to return the case to 
the RO for proper VCAA notice, the Board believes it appropriate 
to attempt to clarify the appellant's references to post-service 
VA medical treatment to ensure that all available VA records are 
obtained.  

Wherefore the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the appellant has been properly 
advised of (a) the information and evidence not of record that is 
necessary to substantiate her claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the appellant and request that she 
provide clarification as to the year(s) and locations of all VA 
medical treatment after the veteran's service.  She should 
specifically be asked to provide the year(s) of the claimed New 
York VA treatment as well as what city in New York the treatment 
was provided. 

3.  Regardless of whether or not the appellant provides additional 
details regarding the claimed VA medical treatment, the RO should 
request all pertinent VA records dated in 1963 from the Durham VA 
Medical Center and any pertinent VA records dated from 1952 on 
from the Brooklyn, Bronx, and New York City VA Medical Centers.  
Records should also be requested from any other sources which the 
appellant may identify in response to the RO request for 
additional information and clarification.

4.  After completion of the above, and any additional development 
the RO may deem necessary, the RO should review the record and 
determine if service connection for the cause of the veteran's 
death is warranted.  If the benefit remains denied, the appellant 
and her representative should be furnished an appropriate 
supplemental statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned to the Board 
for appellate review.   

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



